Citation Nr: 0736436	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO granted 
service connection for type II diabetes mellitus secondary to 
Agent Orange, and assigned a 20 percent evaluation effective 
May 5, 2001.  The veteran disagreed with the downstream 
issues of the effective date of award and the initial 
disability evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In July 2004, the veteran testified at a video-conference 
hearing before Veterans Law Judge (VLJ) Jeff Martin.  A Board 
decision dated February 2005 granted an effective date of 
September 3, 1987, for the award of service connection for 
type II diabetes mellitus, and remanded the initial rating 
issue to the RO for readjudication.

In March 2007, the veteran was informed that VLJ Martin was 
no longer employed by the Board, and that he had the right to 
another hearing before a VLJ who would be deciding his claim.  
In April 2007, the veteran indicated that he did not desire 
an additional hearing before the Board.

A June 2007 Board letter advised the veteran in writing of 
the version of Diagnostic Code 7913 in effect prior to May 6, 
1996, and offered him an opportunity to present further 
evidence and/or argument in support of his claim.  See 
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000); 61 
Fed. Reg. 20,440 (May 6, 1996).  An August 2007 Board letter 
notified the veteran that a January 2007 letter from S.W., 
M.D., MPH, had not been considered by the RO.  In September 
2007, the veteran requested an expedited adjudication of his 
claim and waived RO consideration of the January 2007 
physician statement.




FINDING OF FACT

The veteran's diabetes mellitus requires restricted diet, 
insulin and oral hypoglycemic agents for its control, but 
does not medically require the need to avoid strenuous 
occupational or recreational activity.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for Type II diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.119, Diagnostic Code 7913 (in effect prior to and after May 
6, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an initial rating in excess 
of 20 percent for his diabetes mellitus.  Review of the 
medical evidence reflects that there has been some examiner 
disagreement as to whether the veteran manifests Type I or 
Type II diabetes mellitus.  For purposes of this appeal, the 
Board considers all symptoms and manifestations of the 
veteran's diabetes mellitus to be of service connected 
origin.  See generally Mittleider v. West, 11 Vet. App. 181 
(1998).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran's claim for a higher initial rating stems from a 
service connection claim filed on September 7, 1987.  Where 
the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson, 12 Vet. App. at 125-
26.  Effective May 6, 1996, VA revised the criteria for 
evaluating diabetes mellitus under Diagnostic Code 7913.  See 
61 Fed. Reg. 20,440 (May 6, 1996).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (Apr. 10, 2000).  

Under the criteria of Diagnostic Code 7913 in effect prior to 
May 6, 1996, a 20 percent rating contemplated moderate 
diabetes mellitus with moderate insulin or oral hypoglycemic 
agent dosage, and restricted (maintenance) duty; without 
impairment of health or vigor or limitation of activity.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (in effect prior to 
May 6, 1996).  

The next higher 40 percent rating contemplated moderately 
severe diabetes mellitus requiring large insulin dosage, a 
restricted diet, and careful regulation of activities (i.e., 
avoidance of strenuous occupational and recreational 
activities).

Under the criteria in effect since May 6, 1996, a 20 percent 
rating contemplates the need for insulin and restricted diet.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (in effect since May 
6, 1996).  A 40 percent rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Id.  

The term "regulation of activities," as defined by 
Diagnostic Code 7913, requires that a claimant have a medical 
need to avoid not only strenuous occupational activity, but 
strenuous recreational activity as well.  Camacho v. 
Nicholson, 21 Vet. App. 360, 363-34 (2007).

Historically, the veteran presented for private treatment in 
June 1971, with classic symptoms of diabetes mellitus such as 
polyuria, polydypsia and a 10-pound weight loss from his 
usual 170 pounds.  He was diagnosed with diabetes mellitus, 
age onset 23, that was apparently uncomplicated.  He was 
begun on insulin and prescribed an ADA diet.  Over the years, 
his insulin dosage by pump has ranged from 50 to 70 units per 
day.  In April 2000, he was prescribed Glyburide based on a 
belief that he manifested Type II, rather than Type I, 
diabetes mellitus.  His diabetes mellitus is currently 
treated with restricted diet, 50 units of insulin per day, 
and oral hypoglycemic agents.  Such facts only provide 
evidence against this claim as they indicate that the 
criteria for a higher evaluation are not met.

In order to establish entitlement to the next higher 40 
percent rating, the veteran's diabetes mellitus requires the 
medical need to avoid strenuous occupational and recreational 
activity.  See Camacho, 21 Vet. App. at 366 (the use of the 
conjunctive "and" in Diagnostic Code 7913 requires that all 
criteria be met to support a 40 percent rating).  

Throughout the appeal period, the veteran has consistently 
reported feelings of fatigue with variability of blood sugar 
levels associated with stress, emotional state, and exercise.  
See, e.g., Veteran's written statements dated July 1988, 
September 2003 and December 2003; Veteran's hearing testimony 
in October 1988, September 1991, and July 2004; VA clinical 
records dated December 1988, July 1993, April 1999, March 
2000, June 2004, and January 2005; VA examination reports 
dated February 1988, December 1990, and July 1992; and VA 
Social and Industrial Survey dated July 1990.  

The veteran has variously described the frequency of 
hypoglycemic episodes as ranging from none (VA clinical 
records dated October 1988, December 1994, April 1996, and 
October 2000), rare (VA clinical record dated July 1992), 
occasional or frequent (Veteran's statement dated July 1990; 
VA clinical records dated December 1988, January 1993, July 
1993, July 2000, December 2000, and May 2002; and VA 
examination report dated May 2004), to almost daily 
(Veteran's statements dated September 2003, December 2003, 
and June 2004; Veteran's hearing testimony dated September 
1991 and July 2004; VA examination reports dated February 
1988, and July 2002; and VA clinical records dated April 
1999, March 2000, June 2003, August 2003, January 2005, June 
2005, October 2005 and March 2006).

However, the veteran has engaged in physically strenuous 
recreational activities throughout the appeal period such as 
rock climbing and bicycling (VA examination report dated 
February 1988), skiing and hiking (private examination report 
dated April 1988, walking 3 miles per day (VA clinical record 
dated May 1988), walking 3 miles per day or bicycling 9 miles 
per day (VA examination report dated July 1990), 
"considerable" amounts of walking and bicycling (VA 
examination report dated December 1990), walking 3 miles (VA 
examination report dated July 1992), 45 minutes of exercise 
every afternoon (VA clinical record dated August 2003), and 
skiing (VA clinical record dated March 2006).

Such facts provide evidence against the claim that a 40 
percent evaluation is warranted in this case. 

The veteran has had instances of low blood sugars in the 
morning and after exercise, to include one hospitalization in 
January 2002 due to a severe episode of hypoglycemia.  See VA 
clinical records dated January 1996, October 1996, January 
1998, March 2000, January 2003, October 2004, and January 
2005; VA examination report dated May 2004; and private 
examiner report dated January 2007.  However, there is no 
competent medical opinion or statement of record suggesting 
that the veteran's diabetes mellitus results in a medical 
need to avoid strenuous occupational or recreational 
activity.  In fact, as noted above, the Board finds evidence 
against such a finding.     

In this regard, a VA endocrine consultation in August 2003 
recommended the veteran to change his carbohydrate intake to 
allow for exercising.  A November 2003 VA endocrine 
consultation indicated that the veteran's "exercise lows" 
were not physiologic and could be better controlled with 
redistribution of insulin dosing.  VA diabetes mellitus 
examination in May 2004 noted that the veteran's activities 
had not been officially restricted.  In June 2005, a VA 
clinician, acknowledging a history of diabetes mellitus 
"fraught with hypoglycemia," "urged [the veteran] to work 
on getting out and getting exercise by turning his pump down 
or turning it off."  

A January 2007 private medical statement acknowledges that 
the veteran's life and activities revolve around maintaining 
his blood sugars and insulin pump injections which limits his 
ability to partake in activities such as walking, kayaking or 
skiing.  Nonetheless, the examiner noted that the veteran 
continued to attempt regular exercise and did not provide 
opinion that the veteran had a medical need to avoid 
strenuous occupational or recreational activity.

The Board finds that the veteran's statements are outweighed 
by the post-service medical record, which clearly provides 
evidence of a highly probative nature against this claim.  
Accordingly, absent the medical need for restriction of 
activities, the preponderance of the evidence is against an 
initial disability rating greater than 20 percent for 
diabetes mellitus under either the old or new criteria.  
38 C.F.R. § 4.3.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

However, VA's statutory duties specified under 38 U.S.C.A. §§ 
5104 and 7105, and applicable regulatory duties found at 38 
C.F.R. § 3.103, still apply.  Id.  An October 2003 Statement 
of the Case (SOC), RO letters in January and March 2006, a 
December 2006 Supplemental SOC, and Board letters dated in 
March, June and August 2006 advised the veteran of the 
applicable schedular criteria, the evidence reviewed, and the 
reasons and bases for denying his claim.  The veteran has had 
a meaningful opportunity to participate effectively in the 
processing of his claim, and informed VA in September 2007 
that he had no further evidence to submit.  Accordingly, any 
defect in the VCAA notice it is not prejudicial to him.

Regarding the duty to assist, the record includes the 
veteran's service medical records and the identified private 
and VA treatment records.  There are no outstanding requests 
to obtain private medical records for which the veteran has 
both identified and authorized VA to obtain on his behalf.  
He was afforded several VA examinations during the appeal 
period, and has supplemented the record with a medical 
statement from his private physician.  The evidence of record 
is sufficient to decide the case, and there is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim for a higher initial 
rating.

ORDER

An initial evaluation greater than 20 percent for diabetes 
mellitus is denied.


____________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


